Grosse, C.J.
(concurring) — I write separately to emphasize the fact that there may be a host of circumstances wherein the general statute might not apply, but the special statute will — circumstances that the Legislature may well have had in mind in maintaining the statutory scheme. Public schools provide a forum for a number of functions to which the public is both explicitly and implicitly invited, e.g., athletic events, performances, open gyms, polling places, parent conferences, and other community related events. People attending these functions and events could certainly be considered "licensed, invited, or otherwise privileged" to enter or remain on school property, and the proper authority to withdraw that privilege rendered somewhat ambiguous. However, if a member of the public, or even an irate parent, is intoxicated or creating a disturbance as that conduct is proscribed by the special statute, no one can dispute the authority of the proper school official, pursuant to the special statute, to require the individual to leave.